Citation Nr: 0121032	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a fracture 
at L2.  


REPRESENTATION

Veteran represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from June 1975 to May 1978.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision, in which the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for a fracture 
at L2.

In support of his claim, the veteran testified before the 
undersigned Board Member at a hearing held at the RO in April 
2001.  During a prehearing conference, the undersigned Board 
Member agreed to hold the record open for 60 days so that the 
veteran could submit additional evidence in support of his 
appeal.  In addition, the veteran's representative indicated 
that there might be another issue pertaining to the veteran's 
foot or ankle that needed to be referred to the RO for 
adjudication, and that while the record was being held open, 
he would confirm this matter.  According to a July 2001 VA 
Form 119 (Report of Contact), the veteran has not submitted 
any additional evidence since his hearing.  His 
representative, however, has submitted a written statement 
indicating that his office did not file a claim for an 
increased evaluation for the veteran's left ankle injury. 

The Board notes that the veteran previously filed a claim for 
low back pain, which the RO denied in August 1979.  Although 
this denial is final, the veteran need not submit new and 
material evidence to reopen the claim.  The veteran's current 
claim is broader, involving entitlement to multiple 
residuals, including pain, and a fracture at L2, and must be 
considered de novo.  When the RO denied the veteran service 
connection for low back pain in August 1979, it did not 
consider whether the veteran had residuals secondary to a 
fracture of the lumbar spine.  This was not part of his 
claim.  The RO correctly considered the current claim as a 
new claim and developed it on that basis.


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for residuals of a fracture at L2.  The 
RO denied the veteran this benefit in December 1998 based on 
rationale that was then valid, but upon which, due to a 
recent change in the law, an adjudicator may no longer rely.  
Specifically, the RO found that, although the veteran was 
shown to have a fracture at L2 during a June 1978 VA 
examination, this fracture was not documented during his June 
1975 to May 1978 period of active service.  The RO also found 
that there was no medical evidence of record establishing an 
etiological relationship between the veteran's in-service 
back strain, which was documented in October 1976, and the 
June 1978 finding of a fracture at L2.  Based on these 
findings, the RO concluded that the veteran had not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for residuals of a fracture at L2. 

The veteran appealed the RO's December 1998 decision to the 
Board, and while the appeal was pending, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA, which appears to 
provide the veteran with enhanced rights with regard to 
receiving notice of necessary evidence to submit and 
assistance in the development of a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In 
light of the foregoing, the Board must remand this claim to 
the RO for further development consistent with the 
notification and assistance provisions of the VCAA.

First, the RO should obtain and associate with the claims 
file all outstanding evidence the veteran has identified as 
being pertinent to his claim.  For instance, during his April 
2001 hearing, the veteran testified that he received back 
treatment from Dr. Hogshead (in 1981 or 1982), Dr. Monteiro 
(from March 1990 to May 1993), a VA physician (1995), Drs. 
Hood and Greenburg (since February 1995), and Drs. Rayme and 
Telish (date(s) unknown), but the claims file does not 
contain records of all of the treatment identified.  Rather, 
it contains reports from Dr. Hogshead dated from 1980 to 
1981, records from Dr. Monteiro dated 1992, VA outpatient 
treatment records dated 1995, and records from Dr. Hood dated 
from 1995 to 1998.  Inasmuch as the outstanding treatment 
records might be pertinent to the veteran's claim, the RO 
should secure them on Remand.  The RO should also secure 
records of any treatment received by the veteran as a result 
of the motor vehicle accidents in which he was involved 
following his discharge from service, and all employment 
records associated therewith.  During his hearing, the 
veteran testified that these accidents occurred in 1990 and 
1993.  According to some of the medical evidence of record, 
treatment was rendered after the accidents occurred.  

Second, the RO should assist the veteran in obtaining 
additional medical information in support of his claim.  
Under the VCAA, the VA has a duty to assist an appellant in 
obtaining evidence necessary to substantiate a claim.  In the 
case of a claim for disability compensation, the duty to 
assist includes providing the appellant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  Such an 
examination or opinion is necessary when the lay and medical 
evidence of record includes competent evidence of a current 
disability, which may be associated with the appellant's 
active service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103(A)).  

In this case, the veteran served on active duty from June 
1975 to May 1978.  In October 1975, he injured his back when 
he was carrying a cruise box down a ladder.  The examiner 
diagnosed a back strain.  One month after his discharge from 
service, the veteran underwent a VA examination, during which 
an examiner indicated that the veteran may have a fracture at 
the left transverse process of L2.  A possible lumbar 
fracture was noted again in 1992, and since that time, the 
veteran has sought treatment for low back complaints.  In 
December 1995, Dr. Hood referred to the compression fracture 
of the upper lumbar vertebra noted in 1992 and related that 
fracture to the veteran's 1990 accident.  In July 1999, Dr. 
Hood contradicted his December 1995 statement by relating the 
fracture to the veteran's period of active service, 
specifically, a fall that occurred in 1976.  Clearly, the 
record conflicts as to the etiology of the veteran's current 
back complaints.  In light of the fact that there is 
insufficient medical evidence of record to decide the 
veteran's claims, on Remand, the RO should afford the veteran 
a VA medical examination by appropriate specialists, during 
which these specialists can definitively determine whether 
the veteran's current back disorder is related to his period 
of active service.  

Third, because this claim is being remanded for other 
purposes, the RO should provide the veteran an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that have not yet been obtained and to 
present further argument in support of his claim. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of 
health care providers, VA and private, 
who have treated his back since service 
and whose records have not yet been 
obtained. 

2.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all records of treatment 
identified by the veteran as being 
pertinent to his claim, including those 
from the offices of Drs. Greenburg, Rayme 
and Telish.

3.  The RO should also request the 
veteran identify and provide releases in 
order to obtain and associate with the 
veteran's claims file all records of 
inpatient and outpatient treatment of 
injuries sustained in the 1990 and 1993 
motor vehicle accidents, and all 
employment records associated therewith.  

4.  The RO should then afford the veteran 
VA orthopedic and neurologic examinations 
for the purpose of ascertaining the 
etiology of any low back disorder shown 
to exist.  The RO should provide the 
examiners with the veteran's claims file 
and a copy of this Remand for review.  
After conducting thorough evaluations, 
including all indicated studies, the VA 
examiners should (1) list all objective 
findings related to the veteran's lower 
back, including any fractures; (2) 
diagnose any back disorder shown to 
exist; and (3) opine whether it is at 
least as likely as not that that disorder 
is related to the veteran's period of 
active service, specifically, the 
documented in-service back strain.  In 
offering their opinions, the VA examiners 
should discuss the significance of the 
1978 VA examination report of a possible 
fracture at L2, the veteran's 1990 and 
1993 motor vehicle accidents, and Dr. 
Hood's conflicting medical opinions.  The 
VA examiners should provide the complete 
rationale on which their opinions are 
based.

5.  Thereafter, the RO should review the 
VA examination reports and determine 
whether they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  

6.  The RO should then undertake any 
other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

7.  When all development is completed, 
the RO should readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the RO denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.


The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran may submit additional evidence and 
present additional argument in support of his appeal; 
however, he is not required to act until otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


